Title: To James Madison from George Nicholas, 3 May 1790
From: Nicholas, George
To: Madison, James


Dear Sir,May 3d. 1790.
Your favor of the 27th. of Feby. is now before me.
The last act of the Virginia assembly on the subject of a seperation seems to have given general satisfaction. The opposition to that measure still continues but as far as I can hear the bulk of the people are in favor of it.
Spain takes great pains to seduce our people to remove to their country. I have myself seen letters from the Governor of New-Orleans to certain characters who had talkd of going down the river stating the advantages that would result to them from such a step.
The depredations of the Indians have been of a more striking nature this spring than formerly, but not to a greater amount. They have taken several boats, attacked a few of the troops and stolen the Officers horses. These last have opened their eyes which have remained so long shut they no longer consider them as brethren and declare them the aggressors. Their conduct has been the same for ten years, and the only change that has taken place is in their attacking the property and persons of these men who I suppose are the servants of government and not the objects they wished to protect. If these Gentn. now change their language to government it will prove very sufficiently that what I suggested in my former letter was true: that they disregarded the interests of Kentucky entirely and only thought of that of the other side of the river.
Those persons who are best acquainted with Indian affairs say nothing will be effectual unless a war is carried into their country. If such a measure should receive the sanction of government the troops that can be spared from those now in the Western country with the militia will be sufficient to carry it into execution. But if this arrangement should be made the command of the expedition shd. be given to some person in the district. Genl. Scott, Col: Logan or Col: Shelby appear to be the characters best suited to conduct it: if I was to make a choice it would fall on the last Gentn. Mr. Brown is better acquainted with them than I am. The people would go with pleasure and we could furnish every thing necessary but the military stores and wait until it was convenient for Government to pay us.
You are now engaged in the most important deliberations. I do not like the assumption of the state debts. It is too much like consolidation and every thing that was denied by the freinds to the new government, when it was under consideration.
Discrimination is a tender subject; upon the best view I can have of it I should have voted against it.
The funding system is dangerous. I think the people should always be called on to make payment as far [as] their abilities extend; this system was introduced into England when the government doubted it’s own strength and popularity: I hope that is not the case here. A government that relies for support on it’s creditors and not on the affections of the people cannot be durable. And yet I find this one of the arguments relied on in favor of this system.
A happy selection of characters appears to have been made to fill the public offices. The Western country consider their interests as safe in the hands of Mr. Jefferson.
I wish success to all the attempts that have been made in favor of liberty. It will be a greater honor to this age to have it hereafter said that it best understood and asserted the rights of man, than to have to have repeated of them ten times as much as ever was said of the age of Lewis 14th. or Augustus. With very great esteem and regard I am Dr. Sir, Yr. obdt. servt.
G: Nicholas
